Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asako Kubota on Friday, February 19, 2021 @12:51 pm.

The application has been amended as follows: 

In the Claims
Claim 28, page 3, line 9 of the page:
	add -- or -- after  “C2-C3 alkynyl, ”.

Claim 28, page 3, line 12 of the page:
	add -- or -- after  “C2-C3 alkenyl, ”.

Claim 34, line 4 of the claim:
	delete “-NHCO(C1-C3 alkyl), ”.

Claim 40, line 2 of the claim:
	delete “additional”.

Claim 41, line 2 of the claim:
	replace “additional therapeutic agents is a”  with  
-- therapeutic agents is selected from a -- .

Cancel Claims 42 and 43.

Claim 44, line 1 of the claim:
	replace “claim 43,”  with  -- claim 49, -- .
Rejoinder
Claims 28-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 9, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to compounds of instant formula (C),

    PNG
    media_image1.png
    262
    467
    media_image1.png
    Greyscale
,
pharmaceutical compositions comprising compounds of instant formula (C) and method of using compounds of instant formula (C).  The novel and nonobvious aspect of this invention involves the 5-membered nitrogen 
    PNG
    media_image2.png
    135
    153
    media_image2.png
    Greyscale
 in instant Formula (C), in combination with the substituents defined by the instant W, Y, V and L variables.  The closest prior art of record is WO 2016/112455 A1 to Sadar et al. who teach compounds of Formula I, 
    PNG
    media_image3.png
    218
    290
    media_image3.png
    Greyscale
(pages 25-27), and specifically disclose a compound of Example 9 on page 41, 
    PNG
    media_image4.png
    213
    448
    media_image4.png
    Greyscale
.  However, Sadar et al. fail to teach or suggest the 5-membered nitrogen containing ring, 
    PNG
    media_image2.png
    135
    153
    media_image2.png
    Greyscale
 , as 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 22, 2021
Book XXVI, page 121